DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the first front compressive stress layer has a first depth at the first location on the curved first front surface and a second depth, less than the first depth, at the second location on the curved first front surface. The specification does not appear to offer explicit support for such a difference in depth of layer of compressive stress at a first location and a second location at the curve first front surface. Applicant refers to figure 22; however, the figures are not to scale ([0053]). If the Examiner has erred in this, please refer to the paragraph where support can be found.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (2015/0044445) in view of Rogers et al. (2015/0030859), Weber et al. (2012/0194974), Weber (2012/0236477) and Wagner et al. (DE 102012213071, machine translation provided).  Regarding claims 1 and 7, Garner discloses a cover glass capable of use with an electronic device, such as a display device ([0023]).  Garner teaches the cover glass is a flat glass sheet, which would have substantially flat external surface in the central zone (figures 1, 3, 4, col. 4 lines 59-61). Garner teaches the cover glass comprises different zones of asymmetric stress.  For example, Garner teaches the cover glass comprises a stress pattern at the edge of the cover glass that is different from the stress pattern at a center region of the cover glass ([0053],[0054]), wherein the edge is interpreted to include the corners (first zone) and the peripheral edges (second zone) of the cover glass, the peripheral edges being contiguous with the corners, and surrounds the central portion (third zone). Garner also specifies the edge can have a higher concentration of ions than the central portion ([0054], fig. 6), thus suggesting the surface stress of the front compressive stress layer of the central portion (third zone) is less than a surface stress of the front compressive stress layer of the edge (first zone). Thus, the stress pattern in the edge is not only different from the central portion, but the edge also has greater compressive stress than the center.  Garner further teaches the cover glass can be treated to provide minimal stress on the back surface of the cover glass and selectively heated on the front surface to provide for a higher stress on the front surface during the strengthening treatment (fig, 5,[0049]-[0050]).  Such a treatment provides for an asymmetric pattern through the thickness of the cover glass from the front surface to the rear surface for all the zones, wherein the front surface has a greater depth of layer of compressive stress than the rear surface as well as a compressive stress that is higher at the front surface than the rear surface, i.e. at the first zone ([0057], fig. 7).  Combining the higher compressive stress and greater depth of layer of compressive stress along the edge zones with the asymmetrical stress pattern through the thickness of the cover glass, the asymmetric stress pattern at the edge zones provides for higher compressive stress and depth of layer of compressive stress than at the central portion.  
Garner teaches different regions of stress patterns can be formed in the cover by selective ion exchange on the desired surfaces ([0057]-[0058]).  However, Garner does not differentiate the corner and the peripheral edges of the cover glass.  Rogers teaches a cover glass also having zones of different stress patterns.  Rogers specifies providing extra strength to the corner regions of the cover glass, as they are subjected excess stress due to a fall event, as compared to other areas of the cover glass ([0070]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for extra strengthening in the corner areas (which can correspond to a first zone) of the cover glass of Garner, as it is most likely subjected to excess stress due to a fall event, as taught by Rogers.  Naturally, in applying Rogers, the first zone would have highest compressive stress value among the three zones,  thus providing for asymmetric stress patterns that are different in all three zones.
Garner is also silent on a glass edge having a curved front surface. Like Garner, Weber teaches a cover glass comprising different stress patterns.  More specifically, Weber teaches the cover glass has a curved surface that curves from a front surface and all the way around to a rear surface, the cover glass having a first thickness at a first location on the curved first front surface that is greater than a second thickness at a second location (closest to the outermost perimeter) on the curved first front surface (figures 3D & 3E).  Weber teaches the curved surface improves the strength of the edges ([0061]-[0063]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a curved surface from the front surface to the rear surface, the front curved surface providing for different thickness at different locations, of the glass cover of Garner and Rogers, as it improves the strength of the edges, as taught by Weber. In applying the curved front surface of Weber to Garner and Rodgers, the first zone defining the corners of the glass will have a first asymmetrical stress pattern that extends from the curved first front surface to the rear surface of the glass, and a compressive stress at the curved front surface that is greater than the compressive stress at the curved second front surface. 
Garner teaches different patterns of compressive stress can be formed, including different compressive stress between edge regions and central regions, as well as different depth of layer of compressive stress between top surfaces and bottom surfaces. However, Garner is not explicit about a central region with a front compressive stress layer having a uniform depth across the third zone. Weber also teaches in another reference (‘477) a cover glass with a strengthened region around the peripheral portion of the glass article that is different from a strengthened region in the central portion of the glass article (figure 1 b, [0034]), as well as a top surface having a depth of layer of compressive stress that is different from the depth of layer of compressive stress on the bottom surface (figure 6E, [0066]-[0067]). Weber ‘477 further teaches the front compressive stress layer of the central portion has a uniform depth across the second zone (figure 6E). Such a profile is appropriate when the glass article is used as a cover glass. Garner teaches the glass can be used in a display device ([0023]) and Rogers teaches the glass as cover glass for electronic devices ([0003]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided for a uniform depth of compressive stress on the front surface of the glass article, as Weber teaches such a profile is desirable for glass used as cover glass. In applying Weber ‘477 to Garner and Rodgers, the third asymmetric stress pattern is substantially uniform across the third zone.  
As mentioned above, Garner teaches a first asymmetric stress pattern comprising a first front compressive stress layer, which would extend along the curved first front surface, and first rear compressive stress layer, the first front compressive stress layer having a depth and stress value greater than a depth and stress value of the first rear compressive stress layer. However, Garner doesn’t specify the first front compressive stress layer having different depths on the curved first front surface. Wagner teaches a method for producing a strengthened cover glass (bottom paragraph on page 1 through top paragraph on page 2), comprising separating individual glass substrates from a larger strengthened glass sheet by forming trenches in the large glass sheet, the trenches defining lines along which the substrates are separated (p. 5). Wagner further teaches the strengthened substrates produced from separation of the glass sheet along the trenches results in substrate edges with a compressive stress layer that has a varying depth (bottom of p. 5 “the depth of the prestressed layer 6 varies on the edge and a has a dent in the area where the bridge was previously”). As can be seen in figure 12, the dash line represent the compressive stress layer around the curved edge and at the outermost perimeter of the curved surface the depth of the compressive layer is the smallest (“dent”), wherein the outermost perimeter has a front curved surface has the smallest thickness.  Wagner teaches this method is an economic means for providing strengthened cover glass, wherein the cover glass can expect to have a varying depth of compressive layer at the edge region due to the singulation and strengthening steps employed. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a similar process of producing trenches, strengthening and separation of a large glass sheet for producing the cover glass of Garner as it is a more economical method for producing multiple cover glass. As just discussed, the method would result in a first front compressive stress layer with a first depth at the first location on the curved first front surface and a second depth, less than the first depth, at the second location on the curved first front surface.   
Weber ‘477 further teaches the strengthened peripheral portion of the cover glass span a width of about 2-5 mm ([0034], figure 1B) and the size of the cover glass is up to 5 inches diagonal ([0036]).  Having a selectively strengthened peripheral portion that is 2mm wide on a cover glass that has a 5 inch diagonal screen size would provide for a first peripheral portion and second peripheral portion that define less than 30% of an area of the cover glass.  
Regarding claim 2, the curved surfaces taught in figures 3D and 3E of Weber ‘974 provide for a cover glass having a second location on the curved first surface that is closer to a perimeter of the cover glass than the first location, and a thickness in the central portion that is greater than a thickness in the first peripheral portion.
Regarding claim 5, Weber’ 974 teaches a perimeter of the cover glass comprising a first peripheral portion (corners) and second peripheral portions that are straight in figure 1B. Weber ‘477 also shows in figure 1b a perimeter of the cover glass comprising a first peripheral portion (corners) and second peripheral portions that are straight. 
Claims 3, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (2015/0044445), Rogers et al. (2015/0030859), Weber et al. (2012/0194974), Weber (2012/0236477), and Wagner et al. (DE 102012213071, machine translation provided) as applied to claims 1 and 2 above, and further in view of Hatano et al. (2017/0247291).  Weber teaches a curved edge but fails to disclose an asymmetrically curved edge. Like Garner, Hatano teaches a strengthen glass article having an asymmetrical stress pattern from the front surface to the rear surface ([0027]), as well as a peripheral portion that has a higher compressive stress than a central portion of the glass article ([0010], [0048]).  Hatano further teaches the glass article comprises a curved edge having a curvature that curves from a front surface toward a rear surface and extends past the midplane of the cover glass, such that the curve is asymmetric with respect to a midplane of the glass article (figure 7, [0060]-[0061]).  Garner teaches the edges of the glass article, when used as a cover glass, may be exposed and subjected to damage when dropped. Thus, having such as curved shaped edge would eliminate a sharp corner edge and help mitigate damage.  Accordingly, it would have been obvious to one ordinary skill in the art the time of the invention to have provided for an alternative curve profile, such as the asymmetrically curved edge of Hatano to the glass of Garner, Rogers, Weber and Weber, since such a curved profile is desirable for use in cover glass and help mitigate potential damage.
Regarding claim 6, Hatano further teaches examples wherein the depth of layer of compressive stress in the first surface (front surface) of the glass article has a depth of tens of microns, i.e. 47 µm (example 1), 40 µm (example 2), etc. as shown in tables 1 and 2. Hatano also teaches these examples comprises a glass article having a thickness of 0.85mm ([0115]).  Thus, the depth of the third front compressive stress layer is less than half a thickness of the first peripheral portion.  
Regarding claim 21, Garner teaches different regions of stress patterns can be formed in the cover by selective ion exchange on the desired surfaces, such as top and bottom surface ([0057]-[0058]), including ion exchange with both front and rear surfaces. Since ion exchange involves the exchange of potassium ions with the sodium ions of the glass ([0054]), the resulting compressive stress is a result of the potassium ion content in the glass surface, and the expected potassium concentration profile in the glass is shown in figure 8a, wherein the compressive stress layer includes a surface spike of potassium ions ([0065]). Thus, this suggests the ion exchange on bottom surface will result in a stress layer that includes a surface spike of potassium ions on the rear surface. Like Garner, Hatano teaches providing an asymmetrical stress profile across the thickness of a glass ((0041], figure 2). Hatano further teaches providing a compressive stress spike at a bottom surface of glass (aka rear surface), which would naturally correlate to a surface spike of potassium ions on the rear surface, to compensate for potential bending of the glass ([0009]). Accordingly, for this reason, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected ion exchange in a potassium salt bath with all the surfaces of the glass of Garner, including the rear surface, to result in a potassium spike in the compressive stress layer in the whole of the rear surface (including the first and third rear compressive stress layers), which would help to compensate for potential bending of the glass, as taught by Hatano.
Response to Arguments
Applicant’s arguments, see page 8, filed 7/28/2022, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of claim 5 has been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim 1 under Garner, Rogers, Weber ’974, and Weber ‘477 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wagner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741